Exhibit 10.2

WESTERN DIGITAL CORPORATION

AMENDED AND RESTATED

CHANGE OF CONTROL SEVERANCE PLAN

1. Purpose of Plan. The Executives have made and are expected to make major
contributions to the profitability, growth and financial strength of the Company
and its affiliates. In addition, the Company considers the continued
availability of the Executives’ services, managerial skills and business
experience to be in the best interest of the Company and its stockholders and
desires to assure the continued services of the Executives on behalf of the
Company and/or its affiliates without the distraction of the Executives
occasioned by the possibility of an abrupt change in control of the Company.
This Plan was initially approved by the Board on March 29, 2001 and most
recently amended and restated on November 3, 2015.

2. Definitions. Whenever the following terms are used in this Plan, they shall
have the meaning specified below unless the context clearly indicates to the
contrary:

2.01 “Board” shall mean the Board of Directors of the Company.

2.02 “Cause” shall mean the occurrence or existence of any of the following with
respect to the Executive, as determined by a majority of the disinterested
directors of the Board or the Committee:

(a) the Executive’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;

(b) whether prior or subsequent to the Effective Date, the Executive’s willful
engaging in dishonest or fraudulent actions or omissions which results directly
or indirectly in any demonstrable material financial or economic harm to the
Company or any of its subsidiaries or affiliates;

(c) the Executive’s failure or refusal to perform his or her duties as
reasonably required by the Employer, provided that the Executive shall have
first received written notice from the Employer stating with specificity the
nature of such failure or refusal and affording the Executive at least five
(5) days to correct the act or omission complained of;

(d) gross negligence, insubordination, material violation by the Executive of
any duty of loyalty to the Company or any subsidiary or affiliate of the
Company, or any other material misconduct on the part of the Executive, provided
that the Executive shall have first received written notice from the Company
stating with specificity the nature of such action or violation and affording
the Executive at least five (5) days to correct such action or violation;



--------------------------------------------------------------------------------

(e) the repeated non-prescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance which in the
Board’s reasonable determination renders the Executive unfit to serve in his or
her capacity as an officer or employee of the Company or any of its subsidiaries
or affiliates;

(f) sexual harassment by the Executive that has been reasonably substantiated
and investigated;

(g) involvement in activities representing conflicts of interest with the
Company or any of its subsidiaries or affiliates;

(h) improper disclosure of confidential information;

(i) conduct endangering, or likely to endanger, the health or safety of another
employee;

(j) falsifying or misrepresenting information on the records of the Company or
any of its subsidiaries or affiliates; or

(k) the Executive’s physical destruction or theft of substantial property or
assets of the Company or any of its subsidiaries or affiliates.

2.03 “Change in Control” shall mean an occurrence of any of the following
events, unless the Board shall provide otherwise:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, a “Person”), alone or together with its affiliates and associates,
including any group of persons which is deemed a “person” under Section 13(d)(3)
of the Exchange Act (other than the Company or any subsidiary thereof or any
employee benefit plan (or related trust) of the Company or any subsidiary
thereof, or any underwriter in connection with a firm commitment public offering
of the Company’s capital stock), becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 of the Exchange Act, except that a person shall also be
deemed the beneficial owner of all securities which such person may have a right
to acquire, whether or not such right is presently exercisable, referred to
herein as “Beneficially Own” or “Beneficial Owner” as the context may require)
of (i) thirty-three and one-third percent or more of the then outstanding shares
of the Company’s common stock (“Outstanding Company Common Stock”) or
(ii) securities representing thirty-three and one-third percent or more of the
combined voting power of the Company’s then outstanding voting securities
(“Outstanding Company Voting Securities”) (in each case, other than an
acquisition in the context of a merger, consolidation, reorganization, asset
sale or other extraordinary transaction covered by, and which does not
constitute a Change in Control under, clause (c) below);

(b) a change, during any period of two consecutive years, of a majority of the
Board as constituted as of the beginning of such period, unless the election, or
nomination for election by the Company’s stockholders, of each director who was
not a director at the beginning of such period was approved by vote of at least
two-thirds of the Incumbent Directors then in office (for purposes hereof,
“Incumbent Directors” shall consist of the directors holding office as of the
Effective Date and any person becoming a director subsequent to such date whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the Incumbent Directors then in office);

 

2



--------------------------------------------------------------------------------

(c) consummation of any merger, consolidation, reorganization or other
extraordinary transaction (or series of related transactions) involving the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)), (2) no Person (excluding any entity resulting from
such Business Combination or a Parent or any employee benefit plan (or related
trust) of the Company or such entity resulting from such Business Combination or
Parent, and excluding any underwriter in connection with a firm commitment
public offering of the Company’s capital stock) Beneficially Owns, directly or
indirectly, more than thirty-three and one-third percent of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, and (3) at least a majority of the members of the
board of directors or trustees of the entity resulting from such Business
Combination or a Parent were Incumbent Directors at the time of execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company (other than in the context of a merger,
consolidation, reorganization, asset sale or other extraordinary transaction
covered by, and which does not constitute a Change in Control under, clause
(c) above).

2.04 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.05 “Committee” shall mean the Compensation Committee of the Board.

2.06 “Company” shall mean Western Digital Corporation, a Delaware corporation,
and, as permitted by Section 13.03(b), its successors and assigns.

2.07 “Date of Termination” following a Change in Control shall mean the dates,
as the case may be, for the following events: (a) if the Executive’s employment
is terminated by death, the date of death, (b) if the Executive’s employment is
terminated due to a Permanent Disability, thirty (30) days after the Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his or her duties on a full-time basis during such period),
(c) if the Executive’s employment is terminated pursuant to a termination for
Cause, the date specified in the Notice of Termination, and (d) if the
Executive’s employment is terminated for any other reason, fifteen (15) days
after delivery of the Notice of Termination unless otherwise agreed by the
Executive and the Company.

 

3



--------------------------------------------------------------------------------

2.08 “Disability” shall mean that the Executive is unable, by reason of injury,
illness or other physical or mental impairment, to perform each and every task
of the position for which the Executive is employed, which inability is
certified by a licensed physician reasonably selected by the Employer.

2.09 “Effective Date” shall mean September 11, 2014.

2.10 “Employer” shall mean the Company or one of its affiliates employing
Executive, as the case may be (including any affiliate of the Company or any
successor or acquirer thereof that employs the Executive after a Change in
Control), provided however, that nothing contained herein shall prohibit the
Company or another of its affiliates fulfilling any obligation of the employing
entity to the Executive and for such purposes will be deemed the act of the
Employer.

2.11 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.12 “Executive” shall mean any Tier 1 Executive or Tier 2 Executive.

2.13 “Good Reason” shall mean any of the following without the Executive’s
express written consent:

(a) a material diminution in the Executive’s authority, duties or
responsibilities in effect immediately prior to the Change in Control;

(b) a material diminution by the Employer in the Executive’s base compensation
in effect immediately prior to the Change in Control;

(c) any material breach by the Company or the Employer of any provision of this
Plan;

(d) the requirement by the Employer that the Executive’s principal place of
employment be relocated more than fifty (50) miles from his or her place of
employment immediately prior to a Change in Control; or

(e) the Company’s failure to obtain a satisfactory agreement from any successor
to assume and agree to perform the Company’s obligations under this Plan, as
contemplated in Section 13.03(b) hereof;

provided, however, that any such condition shall not constitute “Good Reason”
unless both (i) the Executive provides written notice to the Company of the
condition claimed to constitute Good Reason within ninety (90) days of the
initial existence of such condition, and (ii) the Company fails to remedy such
condition within thirty (30) days of receiving such written notice thereof; and
provided, further, that in all events the termination of the Executive’s
employment with the Company shall not be treated as a termination for “Good
Reason” unless such termination occurs not more than one (1) year following the
initial existence of the condition claimed to constitute “Good Reason.”

 

4



--------------------------------------------------------------------------------

2.14 “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Plan relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

2.15 “Permanent Disability” shall mean if, as a result of the Executive’s
Disability, the Executive shall have been absent from his or her duties with the
Employer on a full-time basis for six (6) months of any consecutive eight
(8) month period.

2.16 “Separation from Service,” with respect to an Executive, shall mean that
the Executive dies, retires, or otherwise has a termination of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

2.17 “Termination of Employment” shall mean the time when the employee-employer
relationship between the Executive and the Employer is terminated for any
reason, voluntarily or involuntarily, with or without Cause, including, without
limitation, a termination by reason of resignation, discharge (with or without
Cause), Permanent Disability, death or retirement, but excluding terminations
where there is a simultaneous re-employment of the Executive by the Company or a
subsidiary or affiliate of the Company.

2.18 “Tier 1 Executive” shall mean an officer of the Company who is elected or
appointed by the Board of Directors and is subject to Section 16 of the Exchange
Act, and any other employee of the Company or any of its subsidiaries who is
designated as a Tier 1 Executive by the Board or the Committee.

2.19 “Tier 2 Executive” shall mean an employee who is appointed as an officer of
the Company by the President of the Company pursuant to the Company’s Bylaws and
such other employee of the Company or any of its subsidiaries who is designated
as a Tier 2 Executive by the Board or the Committee.

3. [Reserved.]

4. Compensation Upon A Change In Control.

4.01 Salary. Commencing on the date a Change in Control shall occur, the
Employer shall pay a salary to the Executive at an annual rate at least equal to
the annual salary payable to the Executive immediately prior to such date. The
salary, as it may be changed from time to time by mutual agreement between the
Executive and the Employer, shall be paid in equal installments on each regular
payroll payment date after the date of the Change in Control and shall be
subject to regular withholding for federal, state and local taxes in accordance
with law.

 

5



--------------------------------------------------------------------------------

4.02 Other Benefits.

(a) Commencing on the date a Change in Control shall occur and for so long as
the Executive is employed by the Company or one of its affiliates, the Executive
shall be entitled to participate in and to receive benefits under those employee
benefit plans or arrangements (including, without limitation, any pension or
welfare plan, life, health, hospitalization and other forms of insurance and all
other “fringe” benefits or perquisites) made available to executives of the
Company or the Employer, or any successor thereto. The Executive’s level of
participation in, or entitlements under, any such employee benefit plan or
arrangement of any successor to the Company (or an affiliate thereof) shall be
calculated as if the Executive had been an employee of such successor to the
Company (or an affiliate thereof) from the date of the Executive’s employment by
the Employer.

(b) Commencing on the date a Change in Control shall occur, the Executive shall
be entitled to reimbursement for all reasonable travel and other business
expenses incurred by the Executive in the performance of his or her duties on
behalf of the Employer for so long as the Executive is employed by the Company
or one of its affiliates. Any such reimbursement shall be paid in accordance
with the usual practices of the Employer and in all events not later than the
end of the Executive’s taxable year following the Executive’s taxable year in
which the related expense was incurred.

5. Termination of Employment of Executive.

5.01 Payment of Severance Benefits Upon Change of Control. In the event of a
Change in Control of the Company, Executive shall be entitled to the severance
benefits set forth in Section 6, but only if prior to any termination of this
Plan pursuant to Section 13.02:

(a) the Executive’s employment by the Employer is terminated by the Employer
without Cause within one (1) year after the date of the Change in Control;

(b) the Executive terminates his or her employment with the Employer for Good
Reason within one (1) year after the date of the Change in Control and complies
with the procedures set forth in Section 5.02;

(c) the Executive’s employment by the Employer is terminated by the Employer
without Cause prior to the Change in Control and such termination arose “in
connection with or in anticipation of the Change in Control” (for purposes of
this Plan, meaning that at the time of such termination the Company had entered
into a material definitive agreement, the consummation of which would result in
a Change in Control, or any person had publicly announced its intent to take or
consider actions that would constitute a Change in Control, and in each case
such Change in Control is consummated, or the Board adopts a resolution to the
effect that a potential Change in Control for purposes of this Plan has
occurred); or

(d) the Executive terminates his or her employment with the Employer for Good
Reason prior to the Change in Control, the event constituting Good Reason arose
in connection with or in anticipation of the Change in Control and the Executive
complies with the procedures set forth in Section 5.02.

 

6



--------------------------------------------------------------------------------

5.02 Good Reason.

(a) Notwithstanding anything contained in any employment agreement between the
Executive and the Employer to the contrary, prior to any termination of this
Plan pursuant to Section 13.02, the Executive may terminate his or her
employment with the Employer for Good Reason as set forth in Section 5.01(b) or
(d) and be entitled to the benefits set forth in Section 6.

(b) If the Executive believes that he or she is entitled to terminate his or her
employment with the Employer for Good Reason, he or she may apply in writing to
the Company for confirmation of such entitlement prior to the Executive’s actual
separation from employment, by following the claims procedure set forth in
Section 9. The submission of such a request by the Executive shall not
constitute “Cause” for the Company to terminate the Executive’s employment and
the Executive shall continue to receive all compensation and benefits he or she
was receiving at the time of such submission throughout the resolution of the
matter pursuant to the procedures set forth in Section 9. If the Executive’s
request for a termination of employment for Good Reason is denied under both the
request and appeal procedures set forth in Sections 9.02 and 9.03, then the
parties shall use their best efforts to resolve the claim within ninety
(90) days after the claim is submitted to binding arbitration pursuant to
Section 9.04. Notwithstanding the foregoing provisions of this Section 5.02(b),
the Executive’s termination shall not constitute a termination for Good Reason
unless the applicable notice, cure and termination provisions set forth in the
definition of Good Reason above are satisfied.

5.03 Permanent Disability. In the event of a Permanent Disability of the
Executive, the Executive shall be entitled to no further benefits under this
Plan, provided that the Employer shall have provided the Executive a Notice of
Termination and the Executive shall not have returned to the full-time
performance of the Executive’s duties within thirty (30) days of such Notice of
Termination.

5.04 Cause. The Employer may terminate the employment of the Executive for
Cause. The Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a Notice of
Termination and a certified copy of a resolution of the Board adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board (other than the Executive if he or she is a member of the Board at such
time) at a meeting called and held for that purpose and at which the Executive
was given an opportunity to be heard, finding that the Executive was guilty of
conduct constituting Cause based on reasonable evidence, specifying the
particulars thereof in detail. For purposes of this Section 5.04, no act or
failure to act on the Executive’s part shall be considered “willful” unless done
or omitted to be done by him or her not in good faith and without reasonable
belief that his or her action or omission was in the best interest of the
Company and the Employer.

5.05 Notice of Termination. Any termination of the Executive’s employment by the
Employer or by the Executive (other than termination based on the Executive’s
death) following a Change in Control shall be communicated by the terminating
party in a Notice of Termination to the other party hereto.

 

7



--------------------------------------------------------------------------------

6. Compensation and Benefits Upon Termination of Employment.

6.01 Severance Benefits. If the Executive shall be terminated from employment
with the Employer or shall terminate his or her employment with the Employer as
described in Section 5.01, then the Executive shall be entitled to receive the
following:

(a) In lieu of any further payments to the Executive except as expressly
contemplated hereunder, the Employer shall pay as severance pay to the Executive
a cash amount equal to two times (in the case of a Tier 1 Executive) or one
times (in the case of a Tier 2 Executive) the sum of the Executive’s annual base
salary plus his or her target bonus plus his or her annualized car allowance, in
each case as in effect immediately prior to the Change in Control or as in
effect on the date of the Notice of Termination, whichever is higher. Subject to
Section 6.03, such cash payment shall be payable in a single sum, within ten
(10) business days following the Executive’s Separation from Service (or if
later, the date of the Change in Control).

(b) Any equity awards granted to the Executive by the Company that are
outstanding and unvested immediately prior to the Date of Termination shall
become 100% vested on the Date of Termination (or if later, the date of the
Change in Control), with any performance-based equity awards as to which the
applicable performance period has not ended as of the Date of Termination (or,
if later, the date of the Change in Control) becoming 100% vested at target
level, and any stock options may be exercised by the Executive for the longer of
(i) ninety (90) days after the Date of Termination (or, if the Date of
Termination occurs prior to a Change in Control but the applicable termination
of employment arose in connection with or in anticipation of a Change in
Control, ninety (90) days after the Change in Control) or (ii) the period
specified in the plan or agreement governing such options (subject in each case
to earlier termination at the end of the option term or in connection with a
change in control of the Company in accordance with the provisions of such plan
or agreement). In the event the Company’s applicable equity incentive plan, the
award agreement evidencing the outstanding award, any applicable written
agreement between Executive and the Company, the definitive agreement effecting
the Change in Control or any action by the Board or Committee provide for more
favorable treatment to the Executive in the circumstances with respect to the
treatment of any performance-based vesting equity award outstanding and unvested
immediately prior to the Date of Termination (for example, and without
limitation, should the applicable plan, agreement or other action provide for
greater than 100% vesting at the target level of such award in the
circumstances), the Executive shall be entitled to the more favorable treatment
as to that award. For purposes of this Section 6.01(b), the Board or the
Committee shall determine in its sole discretion whether the Executive is
entitled to more favorable treatment of the Executive’s equity award(s) under a
separate plan, agreement or otherwise. In the context of a Date of Termination
that occurs prior to a Change in Control but the applicable termination of
employment arose in connection with or in anticipation of a Change in Control
(within the meaning of Section 5.01), any provision applicable to an equity
award granted to the Executive by the Company that is outstanding and unvested
immediately prior to the Date of Termination purporting to terminate the award
on the Date of Termination shall be subject to the foregoing provisions of this
Section 6.01(b) in the event the Change in Control actually occurs in order to
give effect to the intent hereof; provided, however, that (i) in all cases a
stock option or stock appreciation right shall continue to be subject to any
applicable maximum term of the award, and (ii) any such award shall terminate be
deemed to have terminated as of the Date of Termination if the anticipated

 

8



--------------------------------------------------------------------------------

Change in Control event does not occur. An award agreement may expressly
override the provisions of this Section 6.01(b) as to the covered award, and in
such event the applicable award agreement shall control as to that award.

(c) For a period of twenty-four months (in the case of a Tier 1 Executive) or
twelve months (in the case of a Tier 2 Executive) following the Executive’s Date
of Termination (or if later, the date of the Change in Control) (the “payment
period”), the Executive shall be entitled to the continuation of the same or
equivalent life, health, hospitalization, dental and disability insurance
coverage and other employee insurance or welfare benefits (including equivalent
coverage for his or her spouse and dependent children) as he or she was
receiving immediately prior to the Date of Termination (or, if later, the date
of the Change in Control). In the event that the Executive is ineligible under
the terms of such insurance to continue to be so covered or as otherwise
determined necessary or appropriate by the Administrator, the Employer shall
provide the Executive with a lump sum payment equal to the cost of obtaining
such coverage for the payment period. If the Executive, prior to the Date of
Termination (or, if later, the date of a Change in Control), was receiving any
cash-in-lieu payments designed to enable the Executive to obtain insurance
coverage of his or her choosing, the Employer shall, in addition to any other
benefits to be provided under this Section 6.01(c), provide the Executive with a
lump-sum payment equal to the amount of such in-lieu payments that the Executive
would have been entitled to receive over the payment period. To the extent that
the payment of any benefits pursuant to this Section 6.01(c) is taxable to the
Executive, any such payment shall be made to the Executive on or before the last
day of the Executive’s taxable year following the taxable year in which the
related expense was incurred, provided that any lump-sum payment made to the
Executive pursuant to either of the preceding two sentences shall be made within
ten (10) business days following the Executive’s Separation from Service (or, if
later, the date of the Change in Control). The Executive’s right to payment of
such benefits is not subject to liquidation or exchange for another benefit and
the amount of such benefits that the Executive receives in one taxable year
shall not affect the amount of such benefits that the Executive receives in any
other taxable year. The benefits to be provided under this Section 6.01(c) shall
be reduced to the extent of the receipt of substantially equivalent coverage by
the Executive from any successor employer.

(d) All awards under the Company’s Executive Retention Plan adopted in July,
1998 or any similar plan shall accelerate and be payable within fifteen
(15) days after the Executive’s Separation from Service (or, if later, the date
of the Change in Control).

(e) In the event that the amount of payments or other benefits payable to the
Executive under this Plan, together with any payments or benefits payable under
any other plan, program, arrangement or agreement maintained by the Employer or
one of its affiliates, would constitute an ‘excess parachute payment’ (within
the meaning of Section 280G of the Code), the payments under this Plan shall be
reduced (by the minimum possible amounts) until no amount payable to the
Executive under this Plan constitutes an ‘excess parachute payment’ (within the
meaning of Section 280G of the Code); provided, however, that no such reduction
shall be made if the net after-tax payment (after taking into account Federal,
state, local or other income and excise taxes) to which the Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account Federal, state, local or other
income and excise taxes) to the Executive resulting from the receipt of such
payments with such

 

9



--------------------------------------------------------------------------------

reduction. If, as a result of subsequent events or conditions (including a
subsequent payment or absence of a subsequent payment under this Plan or other
plans, programs, arrangements or agreements maintained by the Employer or one of
its affiliates), it is determined that payments hereunder have been reduced by
more than the minimum amount required under this Section 6.01(e), then an
additional payment shall be promptly made to the Executive in an amount equal to
the excess reduction. All determinations required to be made under this
Section 6.01(e), including whether a payment would result in an ‘excess
parachute payment’ and the assumptions to be utilized in arriving at such
determination, shall be made and approved by the Company’s independent certified
public accounting firm and the Executive’s designated financial advisor.

6.02 Accrued Benefits. Upon termination of the employment of Executive for any
reason, any accumulated but unused vacation shall be paid through the Date of
Termination. Upon termination of the employment of Executive as set forth in
Section 5.01, any accrued but unpaid salary and bonus shall be paid through the
Date of Termination. Unless otherwise specifically provided in this Plan, any
payments or benefits payable to the Executive hereunder, including without
limitation any bonus, in respect of any calendar year during which the Executive
is employed by the Employer for less than the entire such year shall be prorated
in accordance with the number of days in such calendar year during which he or
she is so employed. Any such payment shall be made within ten (10) business days
following the Executive’s Separation from Service.

6.03 Specified Employees. The provisions of this Section 6.03 shall apply if any
severance payments hereunder constitute “deferred compensation” (within the
meaning of Section 409A of the Code) payable upon the Executive’s Separation
from Service and, in such event, such provisions shall apply only to the extent
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. It is the Company’s intent that severance payments
hereunder should not constitute “deferred compensation” payable upon a
Separation from Service (because such payments should constitute a “short-term
deferral” within the meaning of Code Section 409A or otherwise) based on the
guidance available as of the date hereof and, accordingly, should not be subject
to the delayed-payment provisions set forth in this Section 6.03.
Notwithstanding Section 6.01(a) or any other provision of this Plan to the
contrary but subject to the limitations of the first sentence of this
Section 6.03, if the Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of the Executive’s
Separation from Service, the Executive shall not be entitled to any severance
payments hereunder until the earlier of (i) the date which is six (6) months
after the Executive’s Separation from Service for any reason other than death,
or (ii) the date of the Executive’s death. Any amounts otherwise payable to the
Executive upon or in the six (6) month period following the Executive’s
Separation from Service that are not so paid by reason of this Section 6.03
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

7. No Mitigation. The Executive shall not be required to mitigate the amount of
any payments provided for by this Plan by seeking employment or otherwise, nor
shall the amount of any cash payments or benefits provided under this Plan be
reduced by any compensation or

 

10



--------------------------------------------------------------------------------

benefits earned by the Executive after his or her Date of Termination (except as
provided in the last sentence of Section 6.01(d) above). Notwithstanding the
foregoing, if the Executive is entitled, by operation of any applicable law, to
unemployment compensation benefits or benefits under the Worker Adjustment and
Retraining Act of 1988 (known as the “WARN” Act) in connection with the
termination of his or her employment in addition to amounts required to be paid
to him or her under this Plan, then to the extent permitted by applicable
statutory law governing severance payments or notice of termination of
employment, the Company shall be entitled to offset the amounts payable
hereunder by the amounts of any such statutorily mandated payments.

8. Limitation on Rights.

8.01 No Employment Contract. This Plan shall not be deemed to create a contract
of employment between the Employer and the Executive and shall create no right
in the Executive to continue in the Employer’s employment for any specific
period of time, or to create any other rights in the Executive or obligations on
the part of the Company or its subsidiaries, except as set forth herein. Except
as set forth herein, this Plan shall not restrict the right of the Employer to
terminate the employment of Executive, or restrict the right of the Executive to
terminate his or her employment.

8.02 No Other Exclusions. This Plan shall not be construed to exclude the
Executive from participation in any other compensation or benefit programs in
which he or she is specifically eligible to participate either prior to or
following the Effective Date of this Plan, or any such programs that generally
are available to other executive personnel of the Company, nor shall it affect
the kind and amount of other compensation to which the Executive is entitled.

9. Administrator and Claims Procedure.

9.01 Administrator. Except as set forth herein, the administrator (the
“Administrator”) for purposes of this Plan shall be the Company. The Company
shall have the right to designate one or more of the Company’s or the Employer’s
employees as the Administrator at any time. The Company shall give the Executive
written notice of any change in the Administrator, or in the address or
telephone number of the same.

9.02 Claims Procedure. The Executive, or other person claiming through the
Executive, must file a written claim for benefits with the Administrator as a
prerequisite to the payment of benefits under this Plan. The Administrator shall
make all determinations as to the right of any person to receive benefits under
Sections 9.02 and 9.03. The decision by the Administrator of a claim for
benefits by the Executive, his or her heirs or personal representative (the
“claimant”) shall be stated in writing by the Administrator and delivered or
mailed to the claimant within thirty (30) days after receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension is required, written notice of the extension shall
be furnished to the claimant prior to the termination of the initial thirty-day
period. In no event shall such extension exceed a period of thirty (30) days
from the end of the initial period. Any notice of denial shall set forth the
specific reasons for the denial, specific reference to pertinent provisions of
this Plan upon which the denial is based, a description of any additional
material or information necessary for the claimant to perfect his or her claim,
with an

 

11



--------------------------------------------------------------------------------

explanation of why such material or information is necessary, and a description
of claim review procedures, written to the best of the Administrator’s ability
in a manner that may be understood without legal or actuarial counsel.

9.03 Appeals. A claimant whose claim for benefits has been wholly or partially
denied by the Administrator may request, within sixty (60) days following the
date of such denial, in a writing addressed to the Administrator, a review of
such denial. The claimant shall be entitled to submit written comments,
documents, records and other information he or she shall consider relevant to a
determination of his or her claim, and he or she may include a request for a
hearing in person before the Administrator. Prior to submitting his or her
request, the claimant shall be entitled to review such documents, records, and
other information as the Administrator shall reasonably agree are pertinent to
his or her claim. The claimant may, at all stages of the review, be represented
by counsel, legal or otherwise, of his or her choice, provided that the fees and
expenses of such counsel shall be borne by the claimant, unless the claimant is
successful, in which case, such costs shall be borne by the Company. The review
of the claim shall take into account all information submitted by claimant
relating to the claim, without regard to whether such information was submitted
in the initial benefit determination. All requests for review shall be promptly
resolved. The Administrator’s decision with respect to any such review shall be
set forth in writing and shall be mailed to the claimant not later than sixty
(60) days following receipt by the Administrator of the claimant’s request
unless special circumstances, such as the need to hold a hearing, require an
extension of time for processing, in which case the Administrator’s decision
shall be so mailed not later than one hundred and twenty (120) days after
receipt of the claimant’s request. The time and place of any hearing shall be as
mutually agreed by the parties. If the claimant is dissatisfied with the
Administrator’s decision on review, the claimant may then either, at his or her
option, invoke the arbitration procedures described in Section 9.04 or pursue a
remedy in a judicial forum. No legal action may be commenced prior to the
completion of the claims and appeals procedures described in the foregoing
provisions of Section 9.02 and 9.03. Notwithstanding the foregoing, no legal
action may be commenced after ninety (90) days after the date upon which the
Administrator’s written decision on appeal was sent to claimant.

9.04 Arbitration. A claimant who has followed the procedures in Sections 9.02
and 9.03, but who has not obtained full relief on his or her claim for benefits,
may, within sixty (60) days following his or her receipt of the Administrator’s
written decision on review pursuant to Section 9.03, apply in writing to the
Administrator for expedited and binding arbitration of his or her claim before
an arbitrator in Orange County, California in accordance with the commercial
arbitration rules of the American Arbitration Association, as then in effect, or
pursuant to such other form of alternative dispute resolution as the parties may
agree (collectively, the “arbitration”). Subject to Section 10, the Company or
the Employer shall pay filing fees and other costs required to initiate the
arbitration. The arbitrator’s sole authority shall be to interpret and apply the
provisions of this Plan; and except as set forth herein he or she shall not
change, add to, or subtract from, any of its provisions. The arbitrator shall
have the power to compel attendance of witnesses at the hearing. Any court
having jurisdiction may enter a judgment based upon such arbitration. The
arbitrator shall be appointed by mutual agreement of the Company and the
claimant; provided that if the Company and the claimant cannot agree, the
arbitrator shall be appointed pursuant to the applicable commercial arbitration
rules. The arbitrator shall be a professional person with a reputation in the
community for expertise in

 

12



--------------------------------------------------------------------------------

employee benefit matters and who is unrelated to the claimant, the Company or
its subsidiaries or any employees of the Company or its subsidiaries. All
decisions of the arbitrator shall be final and binding on the claimant and the
Company.

10. Legal Fees and Expenses. If any dispute arises between the parties with
respect to the interpretation or performance of this Plan, the prevailing party
in any arbitration or proceeding shall be entitled to recover from the other
party its attorneys’ fees, arbitration or court costs and other expenses
incurred in connection with any such proceeding. Amounts, if any, paid to the
Executive under this Section 10 shall be in addition to all other amounts due to
the Executive pursuant to this Plan.

11. ERISA. This Plan is an unfunded compensation arrangement for a member of a
select group of the Company’s management or that of its subsidiaries and any
exemptions under the Employee Retirement Income Security Act of 1974, as
amended, as applicable to such an arrangement shall be applicable to this Plan.

12. Taxes. The Executive shall be solely responsible for his or her own tax
liability with respect to participation in this Plan. The Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Plan such federal, state and local
income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation. Notwithstanding anything else contained herein
to the contrary, nothing in this Plan is intended to constitute, nor does it
constitute, tax advice, and in all cases, the Executive should obtain and rely
solely on the tax advice provided by the Executive’s own independent tax
advisors (and not this Plan, the Company, any of the Company’s affiliates, or
any officer, employee or agent of the Company or any of its affiliates).

13. Miscellaneous.

13.01 Administration. This Plan shall be administered by the Board or the
Committee. When this Plan refers to any action by the Board, the Committee may
take such action with the same effect as if it had been taken by the Board.

13.02 Amendments; Termination. This Plan may be changed, amended, modified or
terminated by resolution of the Board or the Committee. Notwithstanding the
foregoing, in no event shall this Plan be terminated in the event of a Change in
Control or in connection with or in anticipation of a Change in Control or at
any time following a Change in Control.

13.03 Assignment and Binding Effect.

(a) Neither this Plan nor the rights or obligations hereunder shall be
assignable by the Executive or the Company except that this Plan shall be
assignable to, binding upon and inure to the benefit of any successor of the
Company, and any successor shall be deemed substituted for the Company upon the
terms and subject to the conditions hereof’.

(b) The Company will require any successor (whether by purchase of assets,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the

 

13



--------------------------------------------------------------------------------

Company to expressly assume and agree to perform all of the obligations of the
Company under this Plan (including the obligation to cause any subsequent
successor to also assume the obligations of this Plan) unless such assumption
occurs by operation of law. Nothing in this Section 13.03 is intended, however,
to require that a person or group referred to in Section 2.03(a) as being the
beneficial owner of shares of stock of the Company must assume the obligations
under this Plan as a result of such stock ownership.

13.04 No Waiver. No waiver of any term, provision or condition of this Plan,
whether by conduct or otherwise, in any one or more instances shall be deemed or
be construed as a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this Plan.

13.05 Rules of Construction.

(a) This Plan has been executed in, and shall be governed by and construed in
accordance with the laws of, the State of California. Captions contained in this
Plan are for convenience of reference only and shall not be considered or
referred to in resolving questions of interpretation with respect to this Plan.

(b) If any provision of this Plan is held to be illegal, invalid or
unenforceable under any present or future law, and if the rights or obligations
of any party hereto under this Plan will not be materially and adversely
affected thereby, (i) such provision will be fully severable, (ii) this Plan
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, (iii) the remaining provisions of
this Plan will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom and
(iv) in lieu of such illegal, invalid or unenforceable provision, there will be
added automatically as a part of this Plan a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

13.06 Notices. Any notice required or permitted by this Plan shall be in
writing, delivered by hand, or sent by registered or certified mail, return
receipt requested, or by recognized courier service (regularly providing proof
of delivery), addressed to the Board and the Company and where applicable, the
Administrator, at the Company’s then principal office, or to the Executive at
the address set forth in the records of the Employer, as the case may be, or to
such other address or addresses the Company or the Executive may from time to
time specify in writing. Notices shall be deemed given when received.

13.07 Section 409A. This Plan is intended to comply with Section 409A of the
Code (including the Treasury regulations and other published guidance relating
thereto) so as not to subject any Executive to payment of any interest or
additional tax imposed under Code Section 409A. The provisions of this Plan
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Executive.

###

Western Digital Corporation Amended and Restated Change of Control Severance
Plan

 

14



--------------------------------------------------------------------------------

As amended November 5, 2008

As amended May 17, 2011

As amended August 7, 2012

As amended September 11, 2014

As amended November 3, 2015

 

15